PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
               _______________

                    No. 19-2663
                  _______________

        JOSE MIGUEL GERMAN SANTOS,
                               Appellant

                          v.

WARDEN PIKE COUNTY CORRECTIONAL FACILITY
              _______________

    On Appeal from the United States District Court
        for the Middle District of Pennsylvania
               (D.C. No. 1:18-cv-01553)
     District Judge: Honorable Sylvia H. Rambo
                  _______________

                Argued: May 21, 2020

Before: McKEE, BIBAS, and NYGAARD, Circuit Judges

                 (Filed: July 7, 2020)
                  _______________
Jonah B. Eaton
Rebecca Hufstader                  [ARGUED]
Nationalities Service Center
1216 Arch Street, 4th Floor
Philadelphia, PA 19107
      Counsel for Appellant

Sarah S. Wilson                   [ARGUED]
United States Department of Justice
Office of Immigration Litigation
1801 4th Avenue North
Birmingham, AL 35203

Allison Frayer
Catherine Reno
United States Department of Justice
Office of Immigration Litigation
P.O. Box 868
Ben Franklin Station
Washington, DC 20044
   Counsel for Appellee

Celso J. Perez                     [ARGUED]
Michael K.T. Tan
American Civil Liberties Union
Immigrants’ Rights Project
125 Broad Street, 18th Floor
New York, NY 10004

Vanessa Stine
American Civil Liberties Union of Pennsylvania
P.O. Box 60173




                               2
Philadelphia, PA 19102
   Counsel for Amici American Civil Liberties Union Foun-
   dation, American Civil Liberties Union of New Jersey,
   and American Civil Liberties Union of Pennsylvania

Christopher R. Healy
Anthony C. Vale
Pepper Hamilton
3000 Two Logan Square
18th and Arch Streets
Philadelphia, PA 19103
   Counsel for Amici American Immigration Lawyers Associ-
   ation, Federal Litigation and Appeals Clinic at Drexel
   University Thomas Kline School of Law, Immigration De-
   fense Project, Rapid Defense Network, and American
   Friends Service

Sarah H. Paoletti
University of Pennsylvania School of Law
Transnational Legal Clinic
3501 Sansom Street
Philadelphia, PA 19104
   Counsel for Amicus International Law Professors and Hu-
   man Rights Clinicians




                            3
                      _______________

                 OPINION OF THE COURT
                     _______________

BIBAS, Circuit Judge.
    Under 8 U.S.C. § 1226(c), the Government must detain cer-
tain criminal aliens pending their removal proceedings, even if
they were lawfully present in the United States. Jose German
Santos, a lawful permanent resident, was detained under that
statute and has now been imprisoned for more than two-and-a-
half years. Because his detention has become unreasonable, he
has a due process right to a bond hearing, at which the Govern-
ment must justify his continued detention by clear and convinc-
ing evidence. We will thus reverse and remand.
                       I. BACKGROUND
   A. German Santos’s arrest and detention
    German Santos, a native of the Dominican Republic, be-
came a lawful permanent resident of the United States in 2006.
In late 2017, he pleaded guilty in Pennsylvania state court to
possessing marijuana with intent to deliver it. If that crime is
an “aggravated felony” under immigration law, then he is re-
movable. 8 U.S.C. § 1227(a)(2)(A)(iii). And immigration law
defines “illicit trafficking in a controlled substance” as such a
crime. Id. § 1101(a)(43)(B).
   So in December 2017, immigration officials arrested Ger-
man Santos. They took him to the Pike County Correctional
Facility to await a decision in his removal proceedings. They




                               4
did so under 8 U.S.C. § 1226(c), which requires the Govern-
ment to detain aliens convicted of certain crimes while they
await decisions in their removal proceedings. And though an-
other statutory provision lets aliens be released on bond while
awaiting a removal decision, § 1226(c) does not. Compare id.
§ 1226(a)(2) (allowing bond and conditional parole), with id.
§ 1226(c)(2) (allowing release of detained aliens only in limited
circumstances).
   B. Removal proceedings
   In June 2018, an immigration judge ordered German Santos
removed. The immigration judge found that his conviction was
an aggravated felony and denied his requests for relief from
removal.
    German Santos timely appealed. Because he did not pay the
filing fee at first, the Board of Immigration Appeals rejected
his appeal. Nine days later, he refiled. The Board considered
the merits and affirmed, finding that German Santos had com-
mitted an aggravated felony and thus was ineligible for cancel-
lation of removal. See 8 U.S.C. § 1229b(a)(3).
    When German Santos petitioned this Court for review, the
Government moved to remand. The Government asked us to
let the Board reconsider its application of the modified cate-
gorical approach in finding that his conviction was an aggra-
vated felony. We did so.
   C. Habeas petition
   While awaiting the Board’s decision on remand, German
Santos filed this federal habeas petition under 28 U.S.C.




                               5
§ 2241. By then, he had been detained at the prison for eight
months. He invoked two of our precedents, in which we had
held that the Fifth Amendment’s Due Process Clause guaran-
tees a bond hearing to an alien detained under § 1226(c) once
his detention becomes “unreasonable.” Chavez-Alvarez v.
Warden York Cty. Prison, 783 F.3d 469, 474–75 (3d Cir.
2015); Diop v. ICE/Homeland Sec., 656 F.3d 221, 233 (3d Cir.
2011). Under those decisions, he argued, he was entitled to a
bond hearing.
   The District Court disagreed. It explained that the Supreme
Court’s 2018 decision in Jennings v. Rodriguez had abrogated
Diop and Chavez-Alvarez. German Santos v. Lowe, No. 1:18-
cv-01553, 2019 WL 1468313, at *3 (M.D. Pa. Apr. 3, 2019)
(analyzing Jennings v. Rodriguez, 138 S. Ct. 830 (2018)). Jen-
nings rejected the argument that the text of § 1226(c) limited
detention. See 138 S. Ct. at 846–47. Thus, the District Court
reasoned, our precedents did not entitle German Santos to a
bond hearing. 2019 WL 1468313, at *3.
    Still, the court recognized that Jennings had not reached the
merits of the constitutional challenge to prolonged detention
without a bond hearing under § 1226(c). Id.; Jennings, 138 S.
Ct. at 838–39. So it construed German Santos’s claim as an as-
applied challenge to § 1226(c) and looked to Diop’s and
Chavez-Alvarez’s constitutional analyses for guidance. 2019
WL 1468313, at *3–4.
   Under those cases, the court explained, German Santos’s
detention without a bond hearing (then fifteen months long)
was constitutional. 2019 WL 1468313, at *4. It found no evi-
dence that the Government had “improperly or unreasonably




                               6
delayed the regular course of proceedings, or that [it] ha[d] de-
tained him for any purpose other than the resolution of his re-
moval proceedings.” Id. (internal quotation marks omitted). It
thus denied his habeas petition. German Santos timely ap-
pealed.
    Shortly before we heard oral argument, the Board issued its
decision on remand. Changing course, it held that German San-
tos’s conviction was not an aggravated felony. It then re-
manded to the immigration judge for a hearing on his applica-
tion for cancellation of removal. Eventually, the immigration
judge denied that application, leaving German Santos in
prison. As of today, he has been detained for two years and
seven months without a bond hearing.
   D. This appeal
    On appeal of the denial of his habeas petition, German San-
tos first argues that Jennings did not abrogate Diop’s and
Chavez-Alvarez’s constitutional analyses. Under those cases,
he argues, his detention has grown unreasonable for three rea-
sons: (1) it has spanned more than two years, (2) his removal
proceedings are likely to continue for many more months, and
(3) the Board and immigration judge’s repeated legal errors de-
layed the proceedings by prompting an appeal and a petition
for review. To remedy this alleged due-process violation, he
asks for a bond hearing at which the Government must justify
his continued detention under § 1226(c) by clear and convinc-
ing evidence.




                               7
    The Government disagrees. It says that the District Court
correctly held that Jennings abrogated Diop and Chavez-Alva-
rez. But like the District Court, it recognizes that in some cases,
an alien detained under § 1226(c) can bring an as-applied chal-
lenge to his detention. Still, it argues, German Santos’s as-ap-
plied challenge fails because: (1) he delayed the proceedings
by appealing and pursuing relief from removal, (2) he has no
right to discretionary cancellation of removal, and (3) his de-
tention, even if prolonged, still serves a legitimate purpose.
    The District Court had jurisdiction under 28 U.S.C. §§ 1331
and 2241, and we do under § 1291. Because the District Court
did not conduct an evidentiary hearing, we review its denial of
the habeas petition de novo. Bruce v. Warden Lewisburg USP,
868 F.3d 170, 183 (3d Cir. 2017).
   II. ALIENS CAN BRING AS-APPLIED CHALLENGES TO
       THEIR DETENTION UNDER 8 U.S.C. § 1226(C)

    Before addressing German Santos’s challenge, we must
clarify some confusion about the limits on detention under
§ 1226(c) and where those limits come from. Faced with as-
applied challenges under that provision, we have held that the
Due Process Clause limits detention without a bond hearing to
a “reasonable” period. Chavez-Alvarez, 783 F.3d at 474–75;
Diop, 656 F.3d at 233. But in those cases, we also invoked the
constitutional-avoidance canon to construe the statute as limit-
ing detention without a bond hearing. Chavez-Alvarez, 783
F.3d at 475; Diop, 656 F.3d at 231. So after the Supreme Court
held in Jennings that § 1226(c) does not limit the length of de-
tention, district courts in this Circuit have disagreed about




                                8
whether aliens can still bring as-applied challenges to their de-
tention under that statute. See 138 S. Ct. at 846.
    We hold that they can. Though Jennings abrogated our con-
struction of the statute as implicitly limiting detention without
a bond hearing, it left our framework for as-applied constitu-
tional challenges intact.
   A. The Due Process Clause limits detention under
      8 U.S.C. § 1226(c)
    To understand our case law on § 1226(c), we must start with
the decision driving those cases: Demore v. Kim, 538 U.S. 510
(2003). There, the Supreme Court rejected a facial challenge
to the statute’s requirement of detention without a bond hear-
ing. Id. at 531. The Court did so because it understood that the
detention would last only for a “very limited time.” Id. at 529
n.12. Relying on the Government’s representations, the Court
explained that detention “under § 1226(c) lasts roughly a month
and a half in the vast majority of cases” and “about five months
in the minority of cases in which the alien chooses to appeal.”
Id. at 530.
    In his concurrence, Justice Kennedy extended the major-
ity’s logic to as-applied challenges. He noted that due process
bars the Government from depriving people of liberty arbitrar-
ily. Demore, 538 U.S. at 532 (Kennedy, J., concurring). So
once “continued detention be[comes] unreasonable or unjusti-
fied,” he reasoned, “a lawful permanent resident alien” could
be “entitled to an individualized determination as to his risk of
flight and dangerousness.” Id. Because he read the majority’s




                               9
discussion of the facial challenge as consistent with that prem-
ise, he cast the fifth vote. Id. at 533.
    Eight years later, in Diop, we faced an as-applied challenge
to detention under § 1226(c). There, we distilled the following
rule from Demore: Though the Government must detain aliens
convicted of certain crimes at the start of their removal pro-
ceedings, “the constitutionality of this practice is a function of
the length of the detention.” Diop, 656 F.3d at 232. “At a cer-
tain point,” we explained, “continued detention becomes un-
reasonable and . . . unconstitutional unless the Government has
justified its actions at a hearing.” Id.
    We later explained in Chavez-Alvarez why the constitution-
ality of detention under § 1226(c) depends on its length. When
an alien is first detained, we can presume that detention is
needed to prevent flight or danger to the community. Chavez-
Alvarez, 783 F.3d at 474. The benefit of detaining these aliens
as a class outweighs their “short-term deprivation of liberty.”
Id. Eventually, though, that burden “outweighs a mere pre-
sumption that the alien will flee” or pose a danger. Id. at 474–
75. “At this tipping point,” we said, due process requires the
Government to justify continued detention at a bond hearing.
Id. at 475, 478.
     Though Diop and Chavez-Alvarez decided that due process
restricts detention under § 1226(c), both cases also invoked the
constitutional-avoidance canon. In Diop, we relied on this
canon to hold that § 1226(c) “implicitly authorizes detention
for a reasonable amount of time, after which the authorities
must make an individualized inquiry into whether detention is
still necessary to fulfill the statute’s purposes.” 656 F.3d at 231.




                                10
We repeated this same sentence in Chavez-Alvarez. 783 F.3d
at 475 (quoting Diop, 656 F.3d at 231).
     Thus, when the Supreme Court later held that § 1226(c) on
its face does not limit detention, confusion arose about whether
aliens lawfully present can still bring as-applied challenges to
their detention. We now hold that they can.
   B. Jennings did not foreclose as-applied constitutional
      challenges to detention under § 1226(c)

    The Supreme Court clarified the scope of the Government’s
authority to detain aliens under § 1226(c) in Jennings. There,
the Court rejected the Ninth Circuit’s use of the constitutional-
doubt canon to construe § 1226(c) as implicitly limiting deten-
tion without a bond hearing. Jennings, 138 S. Ct. at 842, 846.
Instead, the Court held, “§ 1226(c) does not on its face limit the
length of the detention it authorizes.” Id. at 846. In so holding,
Jennings abrogated our earlier reliance on the constitutional-
avoidance canon to read § 1226(c) as providing a right to a
bond hearing. See Chavez-Alvarez, 783 F.3d at 475; Diop, 656
F.3d at 231.
    But even though the Court foreclosed reading the statutory
text as guaranteeing periodic bond hearings, it reserved the al-
iens’ constitutional claims for remand. Jennings, 138 S. Ct. at
851. One of those claims was that due process forbids pro-
longed confinement under § 1226(c) without a bond hearing.
Respondents’ Br. 17–32, Jennings, 138 S. Ct. 830 (No. 15-
1204), 2016 WL 6123731. Jennings thus left our framework
for assessing as-applied constitutional challenges intact. In
holding otherwise, the District Court erred.




                               11
    The Government makes two arguments to the contrary, but
neither is persuasive. First, it reads our pre-Jennings precedent
as rooted solely in the statutory text. While it concedes that
Diop addressed “the constitutionality of § 1226(c),” it says that
Diop did so only in construing the statute. Appellee’s Br. 20.
    True, Diop and Chavez-Alvarez could have simply noted
the constitutional questions, invoked the constitutional-doubt
canon, and decided the cases on pure statutory grounds. But
they went further. The cases answered the constitutional ques-
tions, concluding that § 1226(c) would be invalid unless we
read it to guarantee a bond hearing once detention becomes un-
reasonable. So the cases chose the saving construction. That
was not dictum, but part of the reasoning.
    And while Jennings rejected that construction as a reading
of the text, it did not touch the constitutional analysis that led
Diop and Chavez-Alvarez to their reading. That analysis
stands. We are thus bound by Diop and Chavez-Alvarez’s de-
cision that § 1226(c) is unconstitutional when applied to detain
an alien unreasonably long without a bond hearing. See Borbot
v. Warden Hudson Cty. Corr. Facility, 906 F.3d 274, 278 (3d
Cir. 2018) (recognizing that Diop had a constitutional holding);
Guerrero-Sanchez v. Warden York Cty. Prison, 905 F.3d 208,
222 n.11 (3d Cir. 2018) (same).
    The Government also points to a recent Sixth Circuit deci-
sion holding that Jennings fully abrogated one of its earlier
§ 1226(c) cases. But unlike Diop and Chavez-Alvarez, the Sixth
Circuit’s pre-Jennings precedent had relied solely on constitu-
tional avoidance, choosing not to confront the due process
question. See Ly v. Hansen, 351 F.3d 263, 267, 270 (6th Cir.




                               12
2003) (“constru[ing]” § 1226(c) as limiting detention to
“save[ ] the statute from constitutional challenge”). Thus, as
that court later recognized, “Ly did not survive Jennings” be-
cause it had “turned on a constitutional avoidance reading of
§ 1226(c), one that Jennings expressly foreclosed.” Hamama v.
Adducci, 946 F.3d 875, 879–80 (6th Cir. 2020). While Ly had
avoided the constitutional issue, our pre-Jennings precedents
confronted and resolved it. Chavez-Alvarez, 783 F.3d at 474–
75; Diop, 656 F.3d at 232.
    In sum, even after Jennings, an alien lawfully present but
detained under § 1226(c) can still challenge his detention under
the Due Process Clause. That is exactly what German Santos
did here.
  III. DUE PROCESS AFFORDS ALIENS DETAINED UNDER
       § 1226(C) A BOND HEARING ONCE DETENTION
                 BECOMES UNREASONABLE

    As our constitutional analyses in Diop and Chavez-Alvarez
are still good law, those cases govern as-applied challenges un-
der § 1226(c). There, we held that “when detention becomes
unreasonable, the Due Process Clause demands a hearing.”
Diop, 656 F.3d at 233; accord Chavez-Alvarez, 783 F.3d at
474–75. Reasonableness is a “highly fact-specific” inquiry.
Chavez-Alvarez, 783 F.3d at 474. Together, Diop and Chavez-
Alvarez give us a nonexhaustive list of four factors to consider
in assessing whether an alien’s detention has grown unreason-
able.
  The most important factor is the duration of detention. See
Chavez-Alvarez, 783 F.3d at 475–78; Diop, 656 F.3d at 233–




                              13
34. We begin there because the Supreme Court in Demore re-
jected a facial challenge to § 1226(c) based on the Govern-
ment’s representation that detention lasts between one-and-a-
half and five months. 538 U.S. at 529–30. Extending Demore’s
logic to as-applied challenges, we explained that detention “be-
comes more and more suspect” after five months. Diop, 656
F.3d at 234. In Diop, we held that the two-year-and-eleven-
month detention of an alien who had been granted withholding
of removal was unreasonable. Id. at 233–34. And in Chavez-
Alvarez, we held that a lawful permanent resident’s detention
became unreasonable sometime between six months and one
year. 783 F.3d at 478; accord Leslie v. Att’y Gen. of the U.S.,
678 F.3d 265, 271 (3d Cir. 2012) (requiring a bond hearing for
a lawful permanent resident who had been detained for four
years).
   To be sure, we do not read Demore, Diop, and Chavez-Al-
varez as setting a bright-line threshold at five months, six
months, or one year. On the contrary, we explicitly declined to
adopt a presumption of reasonableness or unreasonableness of
any duration. Chavez-Alvarez, 783 F.3d at 475 n.7; Diop, 656
F.3d at 234. Nor will we do so here.
   Instead, we evaluate duration along with all the other cir-
cumstances, including these three other factors:
    First, we consider whether the detention is likely to con-
tinue. See Chavez-Alvarez, 783 F.3d at 477–78. When the al-
ien’s removal proceedings are unlikely to end soon, this sug-
gests that continued detention without a bond hearing is unrea-
sonable. See id.




                              14
    Second, we look to the reasons for the delay, such as a de-
tainee’s request for continuances. Diop, 656 F.3d at 234; see
Demore, 538 U.S. at 531 (upholding a “longer than the aver-
age” six-month detention because the alien had asked for a con-
tinuance). We also ask whether either party made careless or
bad-faith “errors in the proceedings that cause[d] unnecessary
delay.” Diop, 656 F.3d at 234.
    But we do not hold an alien’s good-faith challenge to his
removal against him, even if his appeals or applications for re-
lief have drawn out the proceedings. Chavez-Alvarez, 783 F.3d
at 476–77. Doing so, and counting this extra time as reasona-
ble, would “effectively punish [an alien] for pursuing applica-
ble legal remedies.” Id. at 475 (quoting Leslie, 265 F.3d at
271). Nor do we hold the agency’s legal errors against the Gov-
ernment, unless there is evidence of carelessness or bad faith.
Cf. Diop, 656 F.3d at 234. That said, detention under § 1226(c)
can still grow unreasonable even if the Government handles
the removal proceedings reasonably. See Chavez-Alvarez, 783
F.3d at 475.
    Third, we ask whether the alien’s conditions of confine-
ment are “meaningfully different[ ] ” from criminal punish-
ment. Chavez-Alvarez, 783 F.3d at 478. Removal proceedings
are civil, not criminal. Zadvydas v. Davis, 533 U.S. 678, 690
(2001). So if an alien’s civil detention under § 1226(c) looks
penal, that tilts the scales toward finding the detention unrea-
sonable. Chavez-Alvarez, 783 F.3d at 478. And as the length of
detention grows, so does the weight that we give this factor. Id.




                               15
   IV. GERMAN SANTOS’S DETENTION UNDER § 1226(C)
                 IS UNREASONABLE
    With this framework to guide us, we now turn to assessing
German Santos’s detention. Given its length, likelihood of con-
tinuing, and conditions, it has become unreasonable.
   A. Duration
    German Santos’s detention is already more than two-and-
a-half years long. It is five times longer than the six months
that Demore upheld as only “somewhat longer than the aver-
age.” 538 U.S. at 530–31. It is more than double the six-month-
to-one-year period that triggered a bond hearing in Chavez-Al-
varez. 783 F.3d at 477. And it is approaching the thirty-five-
month detention that we found unreasonable in Diop. 656 F.3d
at 226, 235. The length thus weighs strongly in German San-
tos’s favor.
   B. Likelihood of continued detention
    German Santos is also likely to stay detained for some time.
Shortly after oral argument in this appeal, an immigration
judge denied his application for cancellation of removal. He
reserved his right to appeal to the Board and has thirty days to
do so. This means he will stay in prison as long as it takes the
Board to issue its decision. As with his first two appeals, that
could take months. And if the Board dismisses his appeal, he
may petition this Court for review. 8 U.S.C. § 1252(a)(5). That
too would add months more in prison. So the likelihood that
his detention will continue strongly supports a finding of un-
reasonableness.




                              16
   C. Reasons for the delay
    The reasons for the delay do not cut one way or the other.
German Santos claims that the immigration judge and Board
delayed the proceedings by making “repeated legal errors.”
Appellant’s Br. 27. The agency, he says, erred in applying the
modified categorical approach and treating his underlying con-
viction as an aggravated felony.
    True, the Government moved to remand to let the Board
reconsider that issue, and eventually the Board changed its
mind. But these alleged errors are not the kind of careless or
bad-faith mishaps that we hold against the Government. Take
Diop. In that case, we found unnecessary delay based on two
facts: First, the immigration judge repeatedly issued decisions
that were so unclear that they required remands for clarifica-
tion. Diop, 656 F.3d at 224–25. Second, the Government was
slow to produce evidence relevant to whether Diop was
properly detained. Id. at 234. Nothing like that happened here.
Absent carelessness or bad faith, we will not scrutinize the
merits of immigration proceedings and blame whichever party
has the weaker hand. “No system of justice can be error-free,
and those errors require time to fix.” Id.
    By the same token, we will not hold German Santos’s ap-
peals and applications for discretionary relief against him ei-
ther. See Chavez-Alvarez, 783 F.3d at 476–77. And though he
delayed the proceedings by failing to pay the filing fee the first
time he appealed to the Board, that lapse set him back nine
days, just a drop in the bucket compared to his nine-hundred-
plus-day detention. Cf. Leslie, 678 F.3d at 271 (discounting a
five-week continuance relative to a four-year detention). Nor




                               17
did he seek any substantial continuances. So this factor does
not favor either side.
   D. Conditions of confinement
    Finally, “we cannot ignore the conditions of confinement.”
Chavez-Alvarez, 783 F.3d at 478. German Santos has been de-
tained in prison alongside convicted criminals since late 2017.
Despite its civil label, his detention is indistinguishable from
criminal punishment. Id. And at oral argument, the Govern-
ment represented that he is currently confined to his cell for
twenty-three hours per day. Those conditions strongly favor a
finding of unreasonableness.
                            *****
    As of today, German Santos has been detained for more
than two-and-a-half years. That is an unreasonably long time,
and there is no end in sight. All the while, he has been in prison.
Although neither side is to blame for the delay, the other three
factors compel us to hold that German Santos’s detention has
grown unreasonable. He is thus entitled to a bond hearing to
gauge whether he still needs to be detained to keep him from
fleeing or committing more crimes. See Demore, 538 U.S. at
532–33 (Kennedy, J., concurring); Chavez-Alvarez, 783 F.3d
at 477–78; Diop, 656 F.3d at 233.
   V. AT § 1226(C) BOND HEARINGS, THE GOVERNMENT
       MUST JUSTIFY CONTINUED DETENTION BY
           CLEAR AND CONVINCING EVIDENCE

   Next, we must discuss the procedures that govern the bond
hearing. We have already held that the Government bears the




                                18
burden of proof. That burden, we now hold, is to justify deten-
tion by clear and convincing evidence.
   A. At § 1226(c) bond hearings, the Government bears
      the burden of persuasion
    The Government argues that German Santos should bear
the burden of disproving his flight risk and danger to the com-
munity. But we have already decided that the Government
bears the burden of justifying an alien’s continued detention
under § 1226(c). Diop, 656 F.3d at 233, 235; see Borbot, 906
F.3d at 279 (discussing Diop). We are bound by this precedent.
   B. The Government must justify continued detention
      under § 1226(c) by clear and convincing evidence

    Though our precedents have placed the burden of proof on
the Government, we have not yet decided what that burden en-
tails. We now hold that once detention under § 1226(c) has be-
come unreasonable, the Government must put forth clear and
convincing evidence that continued detention is necessary.
    A standard of proof “serves to allocate the risk of error be-
tween the litigants” and reflects the “relative importance at-
tached to the ultimate decision.” Addington v. Texas, 441 U.S.
418, 423 (1979). Thus, choosing the appropriate standard of
proof here requires us to balance the alien’s liberty interest, the
risk of error to him, and the Government’s interest in detaining
criminal aliens until the end of their removal proceedings. See
id. at 425 (citing Mathews v. Eldridge, 424 U.S. 319, 335
(1976)).




                                19
    When the Government seeks to take more than just money
from a party, we typically hold the Government to a standard
of proof higher than a preponderance of the evidence. See, e.g.,
United States v. Salerno, 481 U.S. 739, 741 (1987) (criminal
pretrial detention); Addington, 441 U.S. at 432–33 (involuntary
civil commitment for mental illness). In ordinary civil cases,
each side has the same skin in the game. So it makes sense to
allocate the risk of error evenly between the two parties. Ad-
dington, 441 U.S. at 423. But when someone stands to lose an
interest more substantial than money, we protect that interest
by holding the Government to a higher standard of proof. Id. at
424.
    We applied this rule in a similar context: bond hearings for
aliens detained under 8 U.S.C. § 1231(a)(6). Under that statute,
the Government can detain certain aliens beyond the ninety-
day removal period for the time “reasonably necessary to bring
about that alien’s removal.” Zadvydas, 533 U.S. at 689. We
have held that aliens facing “prolonged detention” under
§ 1231(a)(6) are entitled to a bond hearing at which the Gov-
ernment must justify the alien’s continued detention by clear
and convincing evidence. Guerrero-Sanchez, 905 F.3d at 224
& n.12. Because the alien’s potential loss of liberty is so severe,
we reasoned, he should not have to share the risk of error
equally. Id.
    Though Guerrero-Sanchez addressed another provision of
the Immigration and Nationality Act, we find its guidance per-
suasive here. Whether the bond hearing occurs before or after
a final order of removal, the alien stands to lose his physical
freedom, even if temporarily.




                                20
    To be sure, an alien’s detention is likely to be longer under
§ 1231(a)(6) than under § 1226(c). While detention after a re-
moval order has no built-in end date, detention before a re-
moval order ends at the close of proceedings. See Zadvydas,
533 U.S. at 687; Demore, 538 U.S. at 527–29. So the cost of
error could be lower at § 1226(c) bond hearings. Even so, we
see no basis for abandoning the settled rule that when a party
stands to lose his liberty, even temporarily, we hold the Gov-
ernment to a higher burden of proof. See Salerno, 481 U.S. at
741. Following Guerrero-Sanchez’s lead, we will not depart
from that rule today.
    Thus, at German Santos’s bond hearing, the Government
bears the burden of persuasion by clear and convincing evi-
dence. That evidence must be individualized and support a
finding that continued detention is needed to prevent him from
fleeing or harming the community. Chavez-Alvarez, 783 F.3d
at 477–78.
                          * * * * *
    German Santos has now spent more than two-and-a-half
years behind bars waiting for his removal proceedings to end.
And there is no end in sight. Because his detention has grown
unreasonable, the Government must hold a bond hearing. To
justify his continued detention, it must show, by clear and con-
vincing evidence, that German Santos would likely flee or pose
a danger to the community if released. If it cannot, it must re-
lease him. We will thus reverse and remand for the District
Court to order a bond hearing within ten days of the entry of
this Court’s judgment. The mandate will issue at once.




                               21